Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 1/18/22 has been entered and fully considered.
Claims 3, 4, 20, 22 and 23 have been cancelled.
Summary
Applicant’s arguments see pages 5-16, filed 1/18/22, with respect to claims 1, 2, 5-19 and 21 have been fully considered and are persuasive.  The 103 rejection of claims 1, 2, 5-19 and 21 have been withdrawn.
Claims 1, 2, 5-19 and 21 are pending and have been considered.
Reasons for Allowance
Claims 1, 2, 5-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a liquid fuel comprises light oil component composed of C6-C12 alkanes, catalytic component composed of C13-C16 alkanes, and heavy oil component; On the basis of the liquid fuel, the mass fraction of the heavy oil component is 10%-90%, the mass fraction of the light oil component is 0%-49%, the mass fraction of the catalytic component is 10%-90%, and the mass of the catalytic component accounts for 86% or more of the mass of the light oil component; and the 
	CHEN (WO2017049561; 3/2017) is the closest prior art that teaches:
CHEN teachers in the abstract a liquid fuel, resulting from mixing heavy oil with a selectively introduced hydrocarbon material, has a composition comprising: a light oil component comprising alkanes C6-C12, a catalyst component comprising alkanes C13-C16, and a heavy oil component. The liquid fuel comprises the following components in percentage by mass: no less than 10% of the heavy oil component, 10 to 70% of the light oil component, the catalyst component being 10 to 85% of the light oil component, and 10 to 15% of aromatic hydrocarbons. The resultant liquid fuel has favorable driving performance, combustion performance, and safety performance, and is applicable to a diesel engine and a diesel/heavy oil combustion system.
	However CHEN differs from the claimed invention in that CHEN does not disclose or suggest Applicant’s claimed invention.
In other words, Applicant’s claimed invention dominates on the basis that the catalytic component (C13-C16) represents 86% or more of the mass of the light oil component (C6-C12) in the auxiliary component, and the total mass content of the catalytic component consisting of the alkane of C13- C16 is 10 to 90%, and the catalytic component represents a greater proportion and plays a leading role which ensures smoother fuel combustion without adverse knocking which is contrary to the teachings of CHEN.  The catalytic component of this application takes up a larger proportion, and the catalytic component is the dominant component within auxiliary components, so that the mixed fuel formed by the catalytic component, the light oil component and the heavy oil component exerts a more efficient synergistic effect, and further improves the flash point of the fuel mixture, resulting in a more uniform and homogenous mixture since the heavy oil component and light oil component have a large difference in specific gravity, their phase separation is easier and are 
Therefore any combination of CHEN fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/CHANTEL L GRAHAM/
Examiner, Art Unit 1771






/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771